                                                                     USDC SDNY
UNITED STATES DISTRICT COURT
                                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
 MIGUEL ANGEL SUAREZ, et al., on behalf                              DATE FILED: 4/2/2020
 of himself and others similarly situated,

                            Plaintiffs,
                                                                 1:19-cv-07210-MKV
                     -against-
                                                                        ORDER
 BRASSERIE FELIZ, INC., et al.

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        In light of the bankruptcy filings of all Defendants in this case [ECF # 36, 39], the case is

stayed as to all Defendants. The Parties should jointly update the Court via letter on or before

August 3, 2020 about the status of the bankruptcy proceeding. In the event the bankruptcy

proceeding is resolved before August 3, 2020, the Parties must notify the Court within three

days.

SO ORDERED.                                           _________________________________
Date: April 2, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
